       Case 3:20-cv-00179-DPM Document 5 Filed 08/18/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

BOOKER MURRAY, JR.                                            PLAINTIFF

v.                        No. 3:20-cv-179-DPM

DOE                                                        DEFENDANT

                              JUDGMENT

      Murray's complaint is dismissed without prejudice.



                                                       V
                                        D.P. Marshall Jr.
                                        United States District Judge
